IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. NO. 1501012432 WLW

V.
CORTEZ A. HAMILTON, SR.,

Defendant.

Submitted: September 15 , 2017
Decided: October 12, 2017

OPINION
Upon Defendant’s Motions to Suppress.
Denied in Part,' Granted in Part.
Stephen R. Welch, Esquire and Lindsay A. Taylor, Esquire of the Department of

Justice, Dover, Delaware; attorneys for the State of Delaware.

John R. Garey, Esquire, Dover, Delaware; attorney for the Defendant.

WITHAM, R.J.

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

This case presents the Court With several issues triggered by a number of
search Warrants issued in a murder investigation The Court must decide Whether to
grant the Defendant’s various Motions to Suppress. For the reasons set forth below,
Defendant’s motions are DENIED in part and GRANTED in part.

FACTS1

On January lO, 2015, Keisha Hamilton Was reported missing by her sister,
Janell Foster. Ms. Foster Was concerned because she Was unable to contact Keisha,
or her husband, Cortez Hamilton (“Defendant”), after receiving “alarming messages”
from Keisha the night before. Ms. Foster informed police that, according to Keisha,
the Defendant Was acting strangely. Keisha reportedly feared for her safety and
requested that her sister contact police if anything happened to her. Ms. Foster Was
also concerned because Keisha failed to appear for her shift at Work.

Delaware State Police (“DSP”), pursuant to Ms. Foster’s report, responded to
the residence shared by Keisha and the Defendant (hereinafter, referred to as, the
“Residence”) because Keisha Was reportedly last seen at the Residence the night
before. DSP Were accompanied by Ms. Foster and Keisha’s son, Alvin West.2 DSP
knocked on the door and rang the doorbell multiple times, but no one responded

DSP also did not observe any cars at the Residence. Thereafter, Mr. West provided

 

l The facts are gleaned from the pleadings and a hearing on this matter held on September
l4, 2017, and September 15, 2017.

2 Mr. West, at the request of Keisha, had purportedly been staying With Ms. F oster for a short
period of time before his mother’s disappearance He testified at the hearing on this matter that he
still had a room at the Residence and a key. He also stated that he was free to come and go from the
Residence as he pleased.

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

his house-key to DSP in order for police to search the Residence for Keisha. DSP
were unable to locate Keisha, However, as DSP were searching for Keisha, police
discovered large pools of blood, blood stains, blood spatter, and a large knife. DSP
determined the blood was human through the use of a Blood Kit, but were unable to
determine from whom the blood came.

In addition to searching the Residence, DSP searched numerous surrounding
shopping centers for any signs of Keisha. As a result, at approximately 4:35 P.M. on
January 10, 2015, DSP discovered Keisha’s Toyota Matrix parked behind a local
business. According to DSP, the vehicle appeared to have been abandoned. DSP
also observed a purse located on the floor of the front passenger compartment DSP
subsequently prepared a warrant in order to search the vehicle.

At approximately 5:30 P.M. on January 10, 2015, DSP executed the f1rst
warrant to conduct a more thorough search of the Residence (hereinafter, referred to
as, the “January 10, 2015 Residence Warrant”).3 The January 10, 2015 Residence
Warrant was issued pursuant to the information provided by Ms. Foster, the blood
evidence already discovered at the Residence, and information that Keisha had
obtained Protection From Abuse Orders (“PFAS”) against the Defendant in the past.
DSP seized a clothing zipper, a black handle butcher knife, an empty plastic bottle,

a white blanket, two bathroom containers, swabs containing suspected blood, five

 

3 The search of the Residence constituted DSP’s second search of the house.

3

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

towels, an HP laptop, and two carpet samples.4

Also, as DSP were unable to identify from whom the blood discovered at the
Residence belonged to, police were concerned that Keisha’s children may be in
danger. In order to locate the children, DSP issued what is known as, an “AMBER
Alert.” DSP issued the alert, not only in Delaware, but in surrounding states as well.
Indiana State Police (“ISP”), responding to the alert, discovered the children traveling
with the Defendant in Indiana at approximately 6:38 P.M. on January 10, 2015, The
Defendant was driving a red 2005 Chevrolet Suburban (the “Suburban”). Although
the Defendant was stopped pursuant to the AMBER alert, the Defendant was held by
ISP as a result of DSP’s continued investigation.

On January l 1, 2015, at approximately 2:45 A.M., ISP executed a warrant to
search the Suburban seized from the Defendant. The warrant was based on
information provided by Ms. Foster to DSP, the blood evidence discovered by DSP
at the Residence, and the fact that Keisha’s vehicle was found purportedly abandoned
in a parking lot. ISP seized a bloody hammer, bloody clothing belonging to Keisha,

 

4 The January 10, 2015 Residence Warrant permitted DSP to search and seize the following
from the Residence: (1) any and all trace evidence, blood DNA, and/or hair samples; (2) any and all
bloody clothing or clothing associated with an assault; (3) any weapons including, but not limited
to, firearms, cutting instruments, blunt objects, and/or any other weapon that could be utilized in an
assault; (4) any cellular telephones, electronic communication devices, and/ or other communication
devices belonging to Keisha Hamilton and/ or Cortez Hamilton; (5) any paperwork indicating travel
documents by Keisha Hamilton and/or Cortez Hamilton; and (6) video and photographs of the
residence, property, and crime scene.

In addition the warrant stipulated that the items seized must have been “used or intended to
be used for: an assault on a human being where a large amount of blood was lost from the victim.”

4

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

clothing and shoes belonging to the Defendant - which were partially covered with
mud and stained blood - and various personal items belonging to Keisha, including
her wedding ring, a lock of her hair, her purse, and a cell phone.5

On January 1 1, 2015, at approximately 12:00 P.M., DSP executed a warrant to
search Keisha’s Toyota Matrix. The warrant Was based on the information provided
by Ms. Foster, the blood evidence already discovered at the Residence, and
information that Keisha had obtained PFAs against the Defendant in the past. DSP
seized soil samples, DNA swabs, two rolls of duct tape, a Coach bag containing
miscellaneous ID, and a gear shift knob.6

On January 15, 2015, at approximately 3:00 P.M., DSP executed the second
warrant to search the Residence (hereinafter, referred to as, the “January 15, 2015

Residence Warrant”).7 According to the affidavit of probable cause, the evidence

 

5 The warrant permitted ISP to search and seize the following from the Suburban: “clothing,
blood, bodily fluids and/or human remains, cell phones, and GPS devises [sic], that are believed to
be in the vehicle.”

6 The Warrant permitted DSP to search and seize the following from the Toyota Matrix: (1)
any and all trace evidence, blood, DNA, and/or hair samples; (2) any and all bloody clothing or
clothing associated with an assault; (3) any weapons including, but not limited to, firearms, cutting
instruments, blunt objects, and/or any other weapon that could be utilized in an assault; (4) any
cellular telephones, electronic communication devices, and/or other communication devices
belonging to Keisha Hamilton and/or Cortez Hamilton; (5) any paperwork indicating travel
documents by Keisha Hamilton and/or Cortez Hamilton; and (6) video and photographs of the
vehicle, proper, and crime scene.

In addition the warrant stipulated that the items seized must have been “used or intended to
be used for: an assault on a human being where a large amount of blood was lost from the victim.”

7 The January 15 , 2015 Residence Warrant constituted DSP’s third search of the Residence.

5

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

discovered by ISP during their search of the Suburban indicated that Keisha may have
been murdered. The evidence also indicated how Keisha’s body may have been
disposed of. Thus, DSP requested another opportunity to search the Residence, DSP
seized molding from a hallway bathroom door, swabbing from a bathroom door, a
fitted sheet from the master bedroom, lower trim of a dresser, drywall in the hallway,
the fronts of three dresser drawers, and a box containing trash bags.8 At the hearing
on this matter, DSP testified that all of the items, except the trash bags, were seized
because they appeared to have blood on them. The trash bags were seized, according
to DSP, because trash bags are often used to dispose of a body.

On February 13, 2015, at approximately1:30 P.M., DSP executed a third
warrant to search the Residence (hereinafter, referred to as, the “February 13, 2015
Warrant”).9 The February 13, 2015 Warrant also permitted DSP to search the
Suburban, as it had been transported from Indiana. DSP were particularly interested
in searching any GPS device located within the Suburban in order to determine where

the vehicle had traveled prior to the Defendant’s arrest. As Keisha had not been

 

8 The January 15, 2015 Residence Warrant permitted DSP to search and seize the following
from the Residence: (l) any and all trace evidence to include but not limited to blood, hair, fibers,
fluids and fingerprints; (2) any and all blood stained clothing, articles or obj ects; (3) photographs and
video of the Residence; (4) any and all electronic devices capable of storing electronic information
to include but not limited to cellular telephones, video cameras, and computers and the contents
thereof; (5) any and all paperwork or articles that would provide insight into the motive for or the
circumstances surrounding the disappearance of Keisha Hamilton; (6) any and all dangerous
weapons or instruments that may have been used in the disappearance of Keisha Hamilton; (7) any
item that may have been used to dispose of a body; and (8) any type of soil sample located in the
residence.

9 The February 13, 2015 Warrant constituted DSP’s fourth search of the Residence,

6

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

located, DSP thought the GPS might lead to discovery of Keisha’s body. DSP seized

a stereo system from the Suburban. DSP also removed additional carpet samples,

carpet padding, and subflooring from the Residence in order to conduct a “blood

volume examination.”10
THE PARTIES CONTENTIONS11

First, the Defendant contests the initial warrantless search conducted by DSP,

pursuant to Ms. Foster’s missing person’ s report. The Defendant contends that it was

unlawful for DSP to enter the Residence without a warrant. If the warrantless search

was permissible, the Defendant alleges that the scope of the search by DSP was

 

10 The February 13, 2015 Warrant permitted DSP to search and seize the following from the
Residence and the Suburban: (1) a carpet sample similar to the carpet sample removed from the
previous search warrant; (2) carpet padding containing a suspected blood; (3) carpet padding not
containing any suspected blood; (4) any subfloor containing any suspected blood; (5) a section of
subfloor not containing suspected blood; (6) photographs and video of the carpet, padding, and
flooring removed from the residence; (7) any and all electronic devices located inside the Suburban
capable of storing electronic information, to include, but not limited to, GPS devices, factory
installed equipment, to include, but not limited to, the Airbag Control Module, cellular telephones,
video cameras, still cameras, and computers and the contents thereof; (8) any suspected blood or
trace evidence located within and/or on the Suburban; and (9) photographs and Video of the interior
and exterior of the Suburban.

ll The Defendant filed three separate motions to suppress in this matter, For the purposes
of this decision, the Defendant’s arguments are consolidated The Defendant challenges the
following: (l) DSP’s warrantless search of the Residence on January 10, 2015; (2) the January 10,
2015 Residence Warrant executed by DSP; (3) DSP’s issuance of the AMBER Alert; (4) ISP’s
reliance on the AMBER Alert to seize the Defendant in Indiana; (5) ISP’s subsequent warranted
search of the Suburban on January ll, 2015; (6) DSP’s warranted search of the Toyota Matrix on
January ll, 2015; (7) the January 15, 2015 Residence Warrant; and (8) the February 13, 2015
Warrant. Detective David Weaver, of the DSP, testified at the hearing on this matter that DSP
executed an additional seven warrants to search the Residence. However, as the Defendant has not
challenged the additional warrants, it is unnecessary for the Court to address them.

7

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

unnecessary to determine whether or not there were occupants in the Residence. The
Defendant also contends that the warrantless testing of the blood discovered was
improper. As the evidence discovered during the warrantless search of the Residence
was relied upon to obtain subsequently executed Warrants, the Defendant contends
that evidence obtained based on the information must be suppressed as “poisonous
fruit.”

The State contends that the warrantless search of the Residence was
permissible pursuant to either: (1) Alvin West’s consent; (2) the “community
caretaker doctrine;” or (3) the “emergency doctrine.” If any of the doctrines apply,
the State contends that any evidence discovered in the Residence is admissible
pursuant to the “plain view” doctrine. Thus, the subsequent warrants would be proper
as well.

Second, the Defendant contends that the January 10, 2015 Residence Warrant,
executed by DSP, required DSP to submit a written inventory within ten days of the
execution of the Warrant. The written inventory was not submitted until March 19,
2015, well in excess of sixty days from the date of the warrant application. Thus, the
Defendant seeks to suppress any and all evidence seized as a result of the search.

The State contends that untimely “warrant returns” are immaterial to the
validity of any search warrant. Furthermore, the Defendant has not alleged any
prejudice as a result. Therefore, according to the State, the Defendant’s arguments
are without merit.

Third, the Defendant contests the stop of the Suburban and the subsequent
warrant executed by ISP. According to the Defendant, the “AMBER Alert” was not

8

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

issued properly because there was no indication that Keisha’s children had been
abducted or were in any danger. The Defendant, therefore, argues that ISP did not
have a basis to stop his vehicle. The Defendant also contends that the subsequent
warrant to search the Suburban was unsupported by probable cause. In addition, the
Defendant claims that the search of the Suburban exceeded the scope of the warrant.
Thus, the Defendant seeks to suppress any and all evidence seized from the Suburban.

The State contends that the “AMBER alert” Was properly issued. Therefore,
according to the State, ISP had a basis to stop the Defendant, The State also contends
that the subsequent warrant to search the Suburban was supported by probable cause,
Finally, the State alleges that the warrant was properly executed. Therefore,
according to the State, the Defendant’s arguments are without merit.

Fourth, the Defendant contests the search of Keisha’s Toyota Matrix.
According to the Defendant, the warrant to search the vehicle was unsupported by
probable cause, The Defendant does not believe the warrant demonstrates how the
vehicle contained evidence of a crime. Furthermore, the Defendant alleges that DSP
exceeded the scope of the authorized search. Thus, the Defendant seeks to suppress
any and all evidence seized from the Toyota Matrix.

The State contends that the Defendant lacks standing to challenge the search
of the Toyota Matrix because the vehicle was “abandoned.” If the merits of the
Defendant’s arguments are considered, the State alleges that the search warrant was
adequately supported by probable cause, Furthermore, the State argues that the
search of the vehicle did not exceed the scope of the warrant. The seizure of evidence

by police was either explicitly permissible pursuant to the search Warrant or the “plain

9

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

view” doctrine. Therefore, according to the State, the Defendant’s arguments are
without merit.

Fifth, the Defendant contests the January 15, 2015 Residence Warrant. The
Defendant alleges that items requested in the January 15, 2015 Residence Warrant
could have been readily ascertained and requested in the January 10, 2015 Residence
Warrant. Furthermore, the Defendant contends that items seized pursuant to the
January 15, 2015 Residence Warrant exceeded the scope of the permissible search.
Finally, the Defendant asserts that the warrant returns were submitted late. Thus, the
Defendant seeks to suppress any and all evidence discovered during the execution of
the January 15, 2015 Residence Warrant.

The State, in response, contends that a late warrant return does not invalidate
a valid search warrant. And, the Defendant has not alleged any prejudice as a result
of the late return. Furthermore, the State contends that the Defendant has failed to
indicate which items were taken in violation of the January 15, 2015 Residence
Warrant. Therefore, according to the State, the Defendant’s arguments are Without
merit.

Sixth, the Defendant contests the February 13, 2015 Warrant. According to the
Defendant, the warrant returns were submitted late. Thus, the Defendant seeks to
suppress evidence obtained as a result of the search.

The State, again, contends that a late warrant return does not invalidate a valid
search warrant. And, the Defendant has not alleged any prejudice as a result of the
late return. Therefore, according to the State, the Defendant’s arguments are without

merit.

10

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

STANDARD OF REVIEW

When evidence is collected according to a search warrant, the defendant bears
the burden of proving by a preponderance of the evidence that the search or seizure
violated his rights under the United States or Delaware Constitutions or Delaware
statutory law.12

If, on the other hand, a defendant moves to suppress evidence collected in a
warrantless search, the State bears the burden of proving by a preponderance of the
evidence “that the challenged police conduct comported with the rights guaranteed
[to the defendant] by the United States Constitution, the Delaware Constitution and
Delaware statutory law.”13

DISCUSSION

The Defendant, seeking to suppress evidence seized by Indiana and Delaware
police, filed three motions to suppress in this matter, Although the Court determined
that all three motions were untimely, the Court granted the Defendant’s Motions to
File Out of Time because the State agreed that it was necessary to hear the motions
on their merits.

The Court’ s decision to accept the Defendant’s Motions to Suppress, however,

does not relieve the Defendant of complying with the Court’s rules of procedure. Of

particular importance to this matter is Superior Court Criminal Rule 41 (f). The Court

 

12 State v. Palmer, 2016 WL 2604692, at *3 (Del. Super. May 3, 2016).

13 State v. Kang, 2001 WL 1729126, at *3 (Del. Super. Nov. 30, 2001).

ll

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

previously addressed the application of Rule 41 (f) in State v. Dunson.14
Dunson provides in part:

A movant seeking suppression of evidence has an obligation to present
both a specific statement of facts and a statement of legal authority so
as to persuade the Court to grant its motion.15 Neglect of this obligation
will lead the Court to determine that a hearing or further consideration
of the motion is unnecessary.16 The Court invites practitioners to
consider motions to suppress as analogous to a pleading or an oral
objection to the admissibility of evidence made during the course of trial
- i.e., requiring a high degree of specificity.17 “General and conclusory
allegations are not sufficient to trigger a hearing.”18 Motions that lack
sufficient factual allegations and statement of law force the Court into
the role of counsel, making the parties’ best arguments for them, and
raising issues they themselves did not raise. This is inappropriate in our

 

14 State v. Dunson, No. 1612008614, at *2-3 (Del. Super. July 7, 2017).

15 Del. Super. Ct. Crim. R. 4l(f) (“the motion shall . . . state the grounds upon which it is
made with sufficient specificity to give the state reasonable notice of the issues and enable the court
to determine what proceedings are appropriate to address them.”); State v. Wilson, 2008 WL
2192815, at *1 (Del. Super. May 23, 2008) (denying a motion to suppress without a hearing when
the motion was “completely devoid of legal authorities and facts relied on.”); State v. Manley, 706
A.2d 53 5 , 540 (Del. Super. Sep. l7, 1996) (holding that motions lacking sufficient factual allegations
may be summarily dismissed).

16 State v. Small, 2010 WL 2162898, at *1 (Del. Super. May 27, 2010). See 10 Charles Alan
Wright & Arthur R. Miller, F ederal Practice and Procedure § 675 (3d ed. 2004) (An evidentiary
hearing need not be set as a matter of course, but only if the motion [to suppress] alleges facts that,
if proved, would require the grant of relief. Factual allegations that are general and conclusory or
based upon suspicion and conjecture will not suffice.”).

17 See Wayne R. LaFave, et. al., Search and Seizure § 11.2(a), at 38 (4th ed. 2004) (citing
State v. Johnson, 16 Or. App. 560, 567 (1974)).

18 Wilson, 2008 WL 2192815 at *1.

12

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

adversarial system.19
Danson, is also instructive as to Rule 41 (f)’ s requirement to sufficiently allege
standing in a motion to suppress evidence. Dunson held:

To gain access to the law’s exclusionary remedy for illegal searches or
seizures, a defendant must have standing, which will be found if a
defendant “has a legitimate expectation of privacy in the invaded
place.”20 A defendant carries the burden of demonstrating standing to
challenge the search and seizure.21 Superior Court Criminal Rule 41(1)
requires that a motion to suppress “set forth the standing of the
movement.”

With Dunson and Rule 41(f) in mind, the Court will address the challenged
searches and seizures in the order that they arose during the course of the police
investigation
I. T he Warrantless Search of the Residence

a. Does the Defendant have Stamling to challenge the search?

The Defendant has sufficiently alleged standing to contest the search of the
Residence, Although the Defendant failed to cite any legal precedent to support his
allegations of standing, the Defendant provided a sufficient factual basis to convince

the Court that standing exists. The Defendant states that “he had a reasonable

 

19 Gonzalez v. Caraballo, 2008 WL 4902686, at *3 (Del. Super. Nov. 12, 2008) (“Courts
throughout the country hold that they are not obligated to do ‘counsel’s work for him or her.”’).

20 12a/ms v. lllinois, 439 U.s. 128, 143 (1978); Thomas v. State, 467 A.2d 954, 958 (De1.
1983).

21 Righter v. State, 704 A.2d 262, 265 (Del. 1997); see United States v. Salvucci, 448 U.S.
83, 90-91 (1980).

13

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

expectation of privacy in his residence located at l 13 East Cayhill Lane, Smyrna, DE
19977.”22 In Ihomas v. State, the Delaware Supreme Court held that:

a proponent of a motion to suppress has standing to contest the legality
of a search and seizure only if he can assert either a property or a
possessory interest in the areas searched on the property seized and if he
can show a legitimate expectation of privacy in the areas searched.23

As it is axiomatic that a person has a possessory interest in one’s own home,
and since the State does not contest the Defendant’s expectation of privacy in the
Residence, the Defendant has satisfied his burden to demonstrate standing to contest
the search of the Residence.

b. Does an exception to the warrant requirement apply?

lt is uncontested that Delaware State Police entered the Residence without a
warrant on January 10, 2015. Generally, all warrantless entries into a private
residence are invalid, save a few narrowly-defined exceptions.24 These exceptions are
to be narrowly construed.25 The State, in its’ response and at a hearing on this matter,
contends that three exceptions are relevant in this instance: (1) the “consent doctrine;”
(2) the “community caretaker doctrine;” and (3) the “emergency doctrine.” The Court

will address all three in order.

 

22 (emphasis added).
23 Thomas, 467 A.2d at 958.
24 See, e.g., Hanna v. State, 591 A.2d 158, 162 (Del. Super. 1991).

25 State v. Hea'ley, 593 A.2d 576, 582 (Del. Super. 1990).

14

State v. Cortez A. Harnilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

(1) “Third-party” Consent

First, the State contends that DSP were permitted to enter the Residence
without a warrant pursuant to the “third-party” consent of Keisha’s son, Alvin West.
Mr. West testified, at a hearing on this matter, that he asked DSP to search the
Residence in order to find his mother. Mr. West, thereafter, provided a key to DSP
in order for police to conduct the search.

It is well-established that consent to search may be obtained from a third party.
Actual third party authority to consent is established by possession and equal or
greater control, vis-a-vis the owner, of the area searched.26 Specifically, one who
possesses common authority over property may validly consent as against an absent,
non-consenting person with whom the authority is shared.27 Common authority, as
explained in United States v. Matlock, rests on:

[m]utual use of the property by persons generally having joint access or
control for most purposes, so that it is reasonable to recognize that any
of the co-inhabitants has the right to permit the inspection in his own
right and that the others have assumed the risk that one of their number
might permit the common area to be searched.28

In the present case, the State urges the Court to find that Mr. West had common

authority to consent to a search of the Residence because he maintained a bedroom

 

26 Scott v. State, 672 A.2d 550, 552 (Del. 1996). ln Delaware, the consenting party must have
the “actual authority” to consent to a search, rather than mere “apparent authority,” because, as
explained in State v. Devonshire, the Delaware Constitution prohibits a search based on invalid
consent. State v. Devonshire, 2004 WL 94724 (Del. Super. Jan. 20, 2004).

27 United States V. MathCk, 415 U.S. 164, 170 (1974).
28 Ia'. at 172, n.7.

15

State v. Cortez A. Harnilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

at the Residence, he possessed a key to the Residence, and he was free to come and
go as he pleased from the Residence. However, Mr. West’s testimony also indicated
that he was not currently living at the Residence at the time he requested DSP to
conduct a search. Rather, he had been staying with Ms. Foster.29

The Supreme Court addressed a similar, yet distinguishable, issue in Illinois
v. Roa’riguez.3o In Rodriguez, the defendant challenged his ex-girlfriend’s authority
to consent to a search of his apartment because she no longer lived with him.31 The
facts indicated that she moved out of the apartment a month prior to the search.32
However, she still possessed a key to the apartment and kept some of her belongings
there.33 She also occasionally spent the night at the apartment, after she had already
moved out.34 Nevertheless, the Court determined that the ex-girlfriend did not have
“joint access or control for most purposes” because she never went to the defendant’s

apartment unless he was there.35 And, she never invited friends to the apartment36

 

29 The parties dispute how long Mr. West had been staying with Ms. Foster, but the Court
presumes that it was for more than a few days.

30 lllinois v. Roa'riguez, 497 U.S. 177 (1990).
31 Id. at 181.

32 Id.

33 Id.

34 Id.

33 Id. at 181-82.

36 Roa'riguez, 497 U.S. at 181.

16

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

Thus, the ex-girlfriend did not have the common authority to permit police to search
the defendant’s apartment.37

The Court concedes that the facts in this case are similar to Rodriguez. For
instance, like Rodriguez, Mr. West indicated that, despite leaving some his
belongings at the Residence, he was no longer living there at the time he consented
to the search by DSP. Instead, he was living with Ms. Foster. Nonetheless, this case
is distinguishable from Roa'riguez because the facts indicate that Mr. West was free
to come and go from the Residence as he pleased. He also strongly denied that his
access to the home had been restricted since moving in with Ms. Foster. This is in
stark contrast to Rodriguez, where the ex- girlfriend did not stay at the apartment when
the defendant was not at home. It is also significant that Mr. West still maintained
a bedroom at the Residence, because it conveys some expectation that he had a right
to be there.38 In sum, since the facts indicate that Mr. West’s access to the Residence
and his bedroom was not restricted by either Keisha or the Defendant, the Court must
hold that Mr. West had the “actual authority” to consent to DSP’s search.

The Court’s analysis on this issue, however, is not complete. The Court must
also determine whether Mr. West’s status as a minor had any effect on his ability to
consent to a search of the Residence. The question is a matter of first impression

within the State. After a thorough survey of the surrounding jurisdictions, the Court

 

.37 See Ia'. at 182.

33 In fact, Mr. West’s testimony seemed to indicate that he frequently moved back and forth
between the Residence and Ms. Foster’s as a result of his strained relationship With the Defendant,
Nonetheless, his access to the Residence is buttressed by his possession of a key to the premises.

17

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

declines to adopt a bright-line rule on this issue because the Court recognizes, as the
court in State v. Tomlinson recognized, that “there are some situations where a child
could reasonably possess the authority to consent to a search, or to consent to police
entry of a parent’s home.”39

Tomlinson held that courts must look at the “totality of the circumstances” to
determine whether a child possesses such authority, including factors such as the
“child’s age, intelligence, and maturity, and the scope of the search or seizure to
which the child consents.”40 Tomlinson also suggested that the court should consider
“the extent to which the child has been left in charge, and the extent to which the
parent has disclosed his or her criminality to the child.”41 However, according to
Tomlinson, “age, intelligence, and maturity of the child are more important because,
as a child gets older and more mature, the child will generally be entrusted with

9742

greater responsibility Finally, Tomlinson held that the scope of consent is

important because “there are parts of the family’s home Where the parents have an
increased privacy interest.”43

The court in United States v. Pea'en, also declined to adopt a per se rule

 

39 State v. TOmlinSOn, 648 N.W.Zd 367, 376 (WiS. 2002).
40 Ia'. (citation omitted).

41Ia’. at 377 (citation omitted).

42 Id.

43 Ia'.

18

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

regarding minors.44 As in Tomlinson, the Court in Pea'en recognized that “as a child
advances in age she acquires greater discretion to admit visitors on her own
authority.”45 In addition, the court acknowledged that minors could consent to a
search if the “search[] was made at the request of the child or when a child is the
victim or a witness to a crime.”46

In the present case, given Mr. West’s age and the surrounding circumstances,
it was reasonable for Mr. West to consent to DSP’s entry into and subsequent search
of the Residence, As in Tomlinson, Mr. West was a teenager when he permitted DSP
to enter the Residence.47 The Tomlinson court determined that a fifteen-year-old was
old enough to permit police entry into a parent’ s home because, “[a] high school-aged
child will likely have at least some authority to allow limited entry into the home.”48
Although Mr. West was technically fourteen at the time he consented to the search,
the Court still finds that Tomlz°nson controls because Mr. West was almost fifteen
when he consented to the search. And, there is no indication that as a fourteen-year-

old, Mr. West’ s authority was more limited than the fifteen-year-old minor’ s authority

in Tornlinson. Additionally, there was no evidence presented that Mr. West lacked

 

44 United States v. Pea'en, 2007 WL 2318977 (E.D. Cal. 2007).
45 Ia'. at *5.

40 Id. (citing People v. Jacobs, 729 P.2d 757, 764 (Cal. 1987).
47 See Tomlinson, 648 N.W.2d at 376-77.

48 Ia'. at 377. See, e.g., Doyle v. State, 633 P.2d 306, 309 (Alaska Ct. App. 1981); Mears v.
State, 533 N.E.2d 140, 142 (Ind. 1989); State v. Folkens, 281 N.W.2d l, 4 (Iowa 1979); State v.
Griffz`n, 756 S.W.2d 475, 484-85 (Mo. 1988).

19

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

the intelligence or maturity such that DSP’ s reliance on the consent Would have been
called into question.

Next, although Mr. West’s consent to DSP’ s entry into the Residence exceeded
that of the police entry in Tomlinson,49 the Court is convinced that the surrounding
circumstances permitted a more extensive entry and search by DSP. Mr. West’s
mother was missing, and Mr. West feared for her safety. It Was reasonable, therefore,
for him to permit DSP’s entry into and search of common areas of the Residence in
order to locate her.50 The Court’s conclusion is bolstered by the court’s
acknowledgment in Peden that a minor-child has the authority to consent to a search
of a parent’s home if the child requests the search.51

In sum, Mr. West had actual third-party authority to permit DSP’s entry into
the Residence to search for Keisha, Although Mr. West’s authority was not
unlimited, under the circumstances, it was reasonable for a fourteen-year-old to

request that police search the common areas of his mother’s home in order to locate

 

49 Tomlinson, 648 N.W.2d at 377 (where the court held that the scope of police entry
bolstered their conclusion that the officers reasonably relied on third-party consent of a minor-child
because officers were only allowed into the entryway and kitchen of the parent’s home).

30 See Jacobs, 729 P.2d at 764 (acknowledging that, “[i]n some circumstances, a teenager
may possess sufficient authority to allow the police to enter and look about common areas.”) In this
instance, a “common area” would include the upstairs hallway where pools of blood Were
discovered. DSP’s search of the Defendant and Keisha’s bedroom would not likely be considered
a common area and would therefore exceed the scope of Mr. West’ s authority to consent. HoWever,
the search was justified under the “emergency doctrine” due to the increased concern for Keisha’s
safety after discovering large quantities of blood. The Court discusses the “emergency doctrine”
more thoroughly in the Court’s subsequent analysis below.

51 See Peden, 2007 WL 2318977 at *5.

20

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

her.

(2) T he “Commum'ty Caretaker Doctrine”

Second, the State contends that DSP were permitted to enter the Residence
without a warrant pursuant to the “community caretaker doctrine.”52 The State’s
reliance on the doctrine, however, is misplaced. The doctrine has never been applied
to a warrantless search of a home. Rather, it has been exclusively applied to the
seizure of an individual outside the home.53 Therefore, the State’s contention is
without merit and the “community caretaker doctrine” does not apply under these
circumstances.34

(3) T he “Emergency Doctrine”

Third, the State contends that DSP were permitted to enter the Residence
without a warrant pursuant to the “emergency doctrine.”

In order to demonstrate the legality of a warrantless search under the

 

32 The doctrine, according to the Delaware Supreme Court in Williams v. State, “reflects that
the role of police in Delaware is not limited to merely detection and prevention of criminal activity,
but also encompasses a non-investigative, non-criminal role to ensure the safety and welfare of our
citizens.” Williams v. State, 962 A.2d 210, 218 (Del. 2008) (citation omitted).

3 3 See e.g., Moore v. State, 997 A.2d 656 (Del. 2010); State v. McDowell, 2016 WL 6462143
(Del. Super. Oct. 31, 2016); West v. State, 2015 WL 5121059 (Del. Super. Aug. 20, 2015); State v.
Negron, 2012 WL 2833004 (Del. Super. Jun. 28, 2012); State v. Drain, 2014 WL 12694572 (Del.
Com. Pl. Mar. 14, 2014); State v. Blake, 2009 WL 3043964 (Del. Com. Pl. Sep. 14, 2009).

54 Based on its reliance on Blake v. State, 954 A.2d 315 (Del. 2008), it is likely that the State
confused the “community caretaking doctrine” with the “emergency doctrine.” The State’s
confusion is understandable because the second prong of the “emergency doctrine” stipulates that,
when officer’ s are conducting a warrantless emergency search of a home, the “ofiicers must conduct
the search primarily to achieve a community caretaking function, rather than to pursue a law

enforcement objective.” Guererri v. State, 922 A.2d 403, 407 (Del. 2007).

21

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

emergency doctrine, the State must show, by a preponderance of the evidence that:

(1) The police must have reasonable grounds to believe that there is an
emergency at hand and an immediate need for their assistance for the
protection of life or property. (2) The search must not be primarily
motivated by intent to arrest and seize evidence. (3) There must be
some reasonable basis, approximating probable cause, to associate the
emergency with the area or place to be searched.55

A warrantless entry into and following search of a person’ s home does not violate the
Fourth Amendment if this three-pronged test is satisfied.56

The Court’ s decision on this issue is guided by People v. B0na'i.37 ln Bondi, the
lllinois court found that a missing person’s report was sufficient to satisfy the
emergency doctrine.58 Applying the three elements of the doctrine, the court held:

(1) that the fact that [the victim] was reported missing gave the
authorities reasonable grounds to believe that she may be in imminent
danger of death or serious bodily harm, (2) that as such the primary
intent of the search of the premises was to locate her and provide
assistance to her, not to seize evidence against the defendant, and (3)
that her residence and the property surrounding it were the most likely
places to search for evidence of the whereabouts of a missing
occupant.59

 

35 Guererri, 922 A.2d at 406.

50 Ia'.

37 People v. Bona'i, 474 N.E.2d 733, 736 (Ill. App. Ct. 1984).
50 Ia'.

59 Ia'. See also People v. Eckhara't, 761 N.Y.S.2d 33 8, 341 O\I.Y. App. Div. 2003) (holding
that the emergency doctrine justified a warrantless search to locate the victim because the victim:
(1) was reported missing; (2) was reportedly depressed; (3) had problems with her boyfriend, against

22

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

In this case, as in Bondi, Keisha was reported missing. Ms. Foster informed
police that she was concerned because she was unable to contact Keisha, or the
Defendant, after receiving “alarming messages.” Keisha reportedly feared for her
safety and requested that Ms. Foster contact police if anything happened to her.
Keisha also failed to appear for her shift at work.60 Consequently, the first prong of
the emergency doctrine is satisfied, as these facts indicate that Keisha was in danger
and in need of assistance. The second prong of the doctrine is satisfied because the
facts indicate that the primary intent of police was to locate Keisha and provide
assistance to her, not to seize evidence against the Defendant. Finally, the third
element of the emergency doctrine is satisfied because the Residence was the most
likely place to search for evidence of the whereabouts of Keisha i.e. “a missing
occupant.”

Assuming arrguena'o that the first two prongs of the emergency doctrine were
satisfied, the Defendant contends that the third prong was not satisfied because the
search exceeded the scope of what was necessary to determine whether or not there
were occupants in the Residence, Although the Defendant has not cited any legal
authority, it is likely that the Defendant relies upon Guererri. According to

Guererri, there must be a “reasonable nexus between the emergency and the area

 

whom she had an order of protection; and (4) the victim’s cat, of which she was very protective, had
been left outdoors unattended).

00 The Defendant indicated that he and his children had plans to leave Delaware on Monday,
January 12, 2015, to visit family. Ms. Foster indicated to DSP, however, that Keisha did not intend
to travel with the Defendant,

23

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

searched.”61 The search cannot be “unlimited or random, such as, for example,
peering into drawers, cupboards or wastepaper baskets.”02 Instead, the search must
be confined to those areas in which the police might find potential victims or a person
presenting “further danger.”03 For instance, in Guererri, it was permissible for police
to search the basement of the Defendant’s house to look for anyone who was injured,
after police responded to a 911 call reporting gunshots and the Defendant’s home
appeared to have been struck by shotgun pellets.04

In this case, as in Guererri, police searched the Residence, in order to locate
a potential victim; i.e. Keisha. During the search of the Residence, police discovered
large pools of blood, blood spatter and a knife in the second floor hallway and master
bedroom. Like the basement in Guererri, it is reasonable for police to search these
areas because Keisha could easily be located in either of them. Therefore, a sufficient
nexus existed for the police to search the areas where the evidence was discovered.

The Court’ s finding that the search was proper also disposes of the Defendant’ s
challenge to the field test of two blood stains. The Defendant concedes that the
police discovered the blood in “plain view,” but contests the field test of the blood,
The Circuit Court in United States v. Bachanan, however, reiterated that “[t]he ‘plain

view’ doctrine may also validate a warrantless search of an item, so long as the item

 

01 Guererri, 922 A.2d at 408.
02 Ia'.
03 Ia'.
04 Ia'.

24

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

could lawfully have been seized.”05 As the Defendant does not dispute that police
could have seized the blood pursuant to the “plain view” doctrine, the field testing,
or search, of the blood was also proper.

In sum, the warrantless search by DSP of the Residence was permissible
pursuant to either the third-party consent of Mr. West or the emergency doctrine.
Any evidence seized in plain view, therefore, is admissible.

II. January 10, 2015 Residence Warrant

a. Does the Defendant have Standing to challenge the search?

As previously explained, the Defendant has satisfied his burden to demonstrate
standing to contest the search of the Residence.00

b. Does an untimely filed “warrant return ” invalidate an otherwise validly
executed warrant?

The Defendant seeks to suppress evidence seized pursuant to the January 10,
2015 Residence Warrant because DSP failed to submit a timely inventory of the items
seized during the execution of the warrant. The law is well-settled on this issue, ln
Derrickson v. State, this Court held that “merely filing the return late will not
invalidate an otherwise legal search and seizure.”07 Therefore, the Defendant’s

contention is without merit.

 

03 United States v. Buchanan, 70 F.3d 818, 825 (5th Cir. 1995). See Arizona v. Hicks, 480
U.S. 321, 326 (1987) (“It would be absurd to say that an object could lawfully be seized and taken
from the premises, but could not be moved for closer examination.”)

00 See discussion supra pp. 11-12.

07 Derrickson v. State, 321 A.2d 497, 501 (Del. 1974).

25

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

III. Indiana State Police’s Seizure of the Defendant

a. Does the Defendant have standing to challenge his seizure by Indiana
State Police?

Generally, a person seized by police has standing to contest his or her seizure.08

Therefore, the Defendant does have standing to contest his seizure by ISP.

b. Did Indiana State Police Unlawfully Seize the Defendant?

The Defendant’s challenge of his seizure by ISP is two-fold. First the
Defendant contends that the AMBER Alert issued by DSP, and subsequently relied
upon by ISP, was improperly issued. Second, assuming that the Alert was properly
issued, the Defendant contends that an AMBER Alert constitutes an insufficient basis
for the Defendant’s seizure.

The term “AMBER” means “America’s Missing: Broadcast Emergency
Response.” An AMBER Alert is

a voluntary partnership between law-enforcement agencies,
broadcasters, transportation agencies, and the wireless industry, to
activate an urgent bulletin in the most serious child-abduction cases.
The goal of an AMBER Alert is to instantly galvanize the entire
community to assist in the search for and the safe recovery of the child.69

In this case, the Defendant claims that DSP violated their own Media Alert
Policy when they issued an AMBER Alert without credible information that his

 

08 United States v. Fuentes, 182 F.3d 933, 1999 WL 311481, at *3 (10th Cir. l 999) (TABLE).

09 See U.S. Department of Justice: Office of Justice Programs, AMBER Alert: America’s
Missing Broadcast Emergency Response, available at http//www. amberalert. gov (last visited Oct.
11,2017)

26

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

children were in danger. The Defendant claims that he was simply taking his children
on a pre-planned trip to see family. Therefore, he claims the AMBER Alert should
never have been issued. The Defendant’s assertion is made without citation to any
legal authority.

DSP’s Media Alert Policy, as submitted into evidence, provides that an
AMBER Alert will be issued when a child is abducted.70 The Media Alert Policy
defines abducted child as: (l) “[a]ny child . . . whose whereabouts are unknown;” (2)
“[w]hose domicile at the time he or she was reported missing was Delaware;” (3)
“[w]hose age at the time he or she was first reported missing was 17 years of age or
younger, including a newborn;” and (4) “[w]hose disappearance poses a credible
threat as determined by law enforcement to the safety and health of the child.”71 The
language emphasized by the Court is important in this instance. The police, not the
Court, determines if a child’s disappearance poses a credible threat to the child’s
safety and health. The Court, therefore declines to second guess DSP’s determination
in this case.

Next, in regards to whether an AMBER Alert can provide a sufficient basis for
police to conduct a traffic stop, the Court relies on United States v. Resa.72

According to Resa, an AMBER Alert can serve to justify at least a brief investigatory

 

70 See Appendix of the Opinion for the full text of the Delaware State Police Media Alert
Policy.

71 Id.

72 United States v. Resa, 552 F. Supp. 2d 720, 727 (E.D. Tenn. 2008),

27

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

traffic stop in the same manner as a be-on-the-lookout (BOLO) notice to law
enforcement73 Whether a BOLO report provides a sufficient basis for an
investigatory stop depends upon:

(1) the credibility and reliability of the informant; (2) the specificity of
the information contained in the tip or report; (3) the extent to which the
information in the tip or report can be verified by officers in the field;
and (4) whether the tip or report concerns active or recent activity, or
has instead gone stale.74

Here, there is no indication that Ms. Foster was unreliable. She was merely
concerned for her sister and expressed those concerns to DSP. Likewise, the AMBER
Alert in this case was sufficiently specific. The alert described the missing children,
as well as the Defendant, since DSP believed the children may be with him. ISP also
indicated that they were given a description of the Suburban the Defendant was
driving. ISP corroborated this information when they confirmed that the Suburban’ s
license plate number matched the number provided by DSP. Furthermore, ISP
confirmed the identity of the Defendant once he exited the Suburban. Finally, it is
apparent that the information in the AMBER Alert had not gone stale because it was
only issued earlier that day, and the children still had not been found. The Court
concludes, therefore, that the information provided in the AMBER Alert was
sufficiently reliable and specific to support a minimally intrusive Terry stop of the

Suburban.

 

73 Id.

74 United States v. Gonzalez, 190 F.3d 668, 672 (5th Cir.l999).

28

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

IV. Indiana State Police’s Search of the Suburban

In addition to the contesting his seizure by ISP, the Defendant contests ISP’s
subsequent search of the Suburban, According to the Defendant, ISP lacked probable
cause to search the Suburban, The Defendant also contends that ISP’s search of the
Suburban exceeded the scope of the warrant.

a. Does the Defendant have standing to challenge the search of the
Suburban?

As the Court previously explained, a defendant carries the burden of
demonstrating standing to challenge a search and seizure.73 Standing will be found
if a defendant sufficiently demonstrates that he “has a legitimate expectation of
privacy in the invaded place.”76

In this case, the Defendant has not satisfied his burden under Rule 41(f) to
allege standing in the Suburban. He failed to provide, in either his motions to
suppress or at the hearing on the matter, a single factual or legal basis to demonstrate

his interest in the vehicle.77 As the Defendant has neglected his obligation, further

consideration of this issue is not required. Nevertheless, the Court acknowledges that

 

73 Righter, 704 A.2d at 265; see Salvucci, 448 U.S. at 90-91.
70 Rakas, 439 U.S. at143; Thomas, 467 A.2d at 958.

77 The Defendant’s burden under Rule 41(f) is not relieved by his prior submission of the
Suburban’s registration card to the Court in support of the Defendant’s Motion for Retum of
Property, D.I. No. 12. At a minimum, the Defendant shouldlhave referenced the registration, listing
the Defendant as the registered owner of the Suburban, in his subsequent motion to suppress. As
the Defendant did not reference the vehicle’ s registration, nor did he provide the vehicle’ s title to the
Court, the Court finds that the Defendant failed to sufficiently plead standing under Rule 4l(f).

29

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

it is necessary, under the circumstances, to reach the merits of the Defendant’s
contentions.

b. Was ISP’s warrant to search the Suburban sufficiently supported by
probable cause?

The Fourth Amendment of the United States Constitution provides:

The right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated,
and no Warrants shall issue, but upon probable cause, supported by Oath
or affirmation, and particularly describing the place to be searched, and
the persons or things to be seized.78

The threshold requirement for issuance of a warrant is probable cause.79 In reviewing
a search warrant application, a magistrate must consider whether, considering all of
the circumstances described in the affidavit, sufficient evidence has been presented
that demonstrates that there is a “fair probability” that evidence of the crime will be
located before validating a warrant.80 Probable cause is a “fluid concept - turning on
the assessment of probabilities in particular factual contexts - not readily, or even
usefully, reduced to a neat set of legal rules.”81

After a search warrant has been issued and is challenged on the basis of

probable cause, the reviewing court must determine whether the judicial officer had

 

70 U.S. Const. Amend. IV.
79 Illinois v. Gates, 462 U.S. 214, 236 (1983).
90 Id. at 238.

01 Id. at 232.

30

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

a “substantial basis” for finding probable cause.02 The decision of the issuing officer
should be afforded great deference.03 The reviewing court should avoid “interpreting
affidavits in a hyper-technical, rather than a common sense manner.”04 In so doing,
the court must confine itself to only the affidavit and cannot consider other portions
of the record. 03 When resolving questionable cases, the deference accorded warrants
should prevai1.06 Moreover, direct evidence linking the place to be searched with a
crime is not required for a warrant to issue.07 Rather, “probable cause can be, and
often is, inferred by considering the type of crime, the nature of the items sought, the
suspect’ s opportunity for concealment, and normal inferences about where a criminal
might hide” the items sought.00
The affidavit of probable cause to search the Suburban, states in toto:

TOBIAS ODOM, being a Detective with the Indiana State Police, after
having first been duly sworn upon his oath, swears that he believes and
has good and probable cause to believe that property constituting fruits,
instrumentalities and evidence of the Delaware crimes of ASSAULT
SECOND DEGREE RECKLESS INTENTIONAL SERIOUS INJURY,

 

02 United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001).

03 United States v. Zimmerman, 277 F.3d 426, 432 (3d Cir. 2002).

04 Gates, 462 U.S. at 236 (quoting United States v. Ventresca, 380 U.S. 102, 109 (1965)).
83 HOa'ge, 246 F.3d at 305.

00 United States v. Jones, 994 F.2d 1051, 1055 (3d Cir. 1993).

87 Id. at 1056.

00 Id.

31

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

ENDANGERING THE WELFARE OF A CHILD (two counts) will be
located, said evidence being more particularly described as follows:

Blood, human remains, clothing, cell phones and or bodily fluids that
may be found in the vehicle driven by CORTEZ HAMILTON, SR; and
to preserve the same from this vehicle.

These items are believed to be in the vehicle driven by CORTEZ
HAMILTON, SR, who has a date of birth of December 24, 1982 and
whose Social Security Number is xxx-xx-xxxx and who’s last known
address was 113 E. Cayhill Lane, Smyrna, DE 19977. CORTEZ
HAMILTON, SR is a black male, approximately 6'0", 195 pounds, with
brown hair, brown eyes, and who is currently detained in the Warrick
County Jail. The vehicle is more particularly described as a Red
Chevrolet Suburban, License Number PC 121071, VIN Number
1GNEC16Z45R177427, and which vehicle is currently in the custody
of the Indiana State Police at the Evansville, Indiana Post.

Your affiant bases his belief on the following:

On January 10, 2015 , Det. Brad Cieslack, with the Indiana State Police
department was contacted by law enforcement officials associated with
the Delaware State Police. Det. Cieslack was informed that there were
three missing individuals, [sic] four year old, Colete Hamilton (dob
12/29/2010), two-month old Cortez Hamilton, Jr. (dob unknown), and
Keisha S. Hamilton (dob 10/15/1979), the children’s mother. The
children were believed to be traveling in the company of Cortez
Hamilton, Sr. in a red 2005 Chevy Suburban.

Members of the Delaware State Police informed your affiant that there
is sufficient evidence to believe that Keisha Hamilton was seriously
wounded and/or killed in their residence in Smyrna, Delaware. On
Friday, January 9, 2015, Keisha Hamilton contacted her sister, Janell
Foster via text message. The text message further advised for Ms.

32

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

Foster to tell the police about Cortez Hamilton, Sr. Approximately 10
minutes after receiving the text, Ms. Foster talked to Ms. Hamilton on
the phone, and Ms. Hamilton indicated that Cortez Hamilton, Sr. was
acting strangely, and that she, Ms. Hamilton feared for her safety. This
call lasted about five minutes, Janell Foster later determined that she had
missed a phone call from Keisha Hamilton at about 10:44 p.m.

On Saturday, January 10, 2015, Ms. Foster attempted to contact Ms.
Hamilton via telephone on numerous occasions. These attempts were
unsuccessful. Ms. Foster went to the Hamilton’s residence at 113
Cayhill Lane, Smyrna, DE but was unable to make contact with anyone
at the residence. She also attempted to contact Cortez Hamilton, Sr. by
phone, but received no answer.

On January 10, 2015, Keisha Hamilton was scheduled to work a shift at
a Food Lion. Ms. Foster called to see if she had made it in to work. The
manager indicated that she was not there, and that he was concerned that
she was absent, as this was abnormal regarding Keisha,

On Saturday, January 10, 2015, Ms. Foster called 911 at about 10:05
a.m. to report her sister missing. Corporal Hennon and Trooper Huynh
responded to Janell Foster’s residence. Ms. Foster advised that Keisha
and Cortez were having marital difficulties She further stated that
Keisha had moved back in the marital home approximately one week
ago.

On January 10, 2015, Corporal Hennon, Corporal Harach and Trooper
Hyunh responded to 113 Cayhill Lane, Smyrna, Delaware to complete
a welfare check on Keisha Hamilton, They were unable to make contact
with anyone inside the residence after numerous attempts. They were
then provided a key to the residence by Avin [sic] West, Keisha
Hamilton’s fourteen year old son, who resides with Foster. In checking
the residence, there was a large amount of blood in the common upstairs
hallway. In addition, there was blood splatter [sic] on the walls and a

33

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

large amount of blood in what appeared to be the master bedroom. Also
in this bedroom, was additional splatter [sic] on the walls, and bloody
footprints near the master bathroom. A portion of the blood in the
hallway was covered by _two large, black towels/blankets and one large
white towel/blanket. In addition, troopers located a large butcher knife
in plain view resting on the carpet in the master bedroom,

On January 10, 2015, Detective Daddio responded to the residence 1 13
Cayhill Lane, Smyrna, DE. At this time, he performed ABA Card
HEMA TRACE kit to test two of the blood stains for human blood,
These results were positive. According to Det. Daddio and Det. Cresto,
there was a significant blood loss that would lead one to believe that an
individual had sustained serious and/or life threatening injuries.
Detective Cresto and Daddion [sic] also verified the presence of human
blood through a luminal examination.

On January 10, 2015, numerous attempts have been made to contact
both Cortez Hamilton, Sr. And Keisha Hamilton via cellphone without
success. On January 10, 2015, Det. Anderson of the Delaware State
Police located an abandoned silver Toyota Matrix, with temporary
Delaware license plates, XP219435, in a parking lot located behind
Atlantis Homes. This car was found to be registered to Keisha
Hamilton. Anderson advised a purse was resting on the front passenger
floorboard. The purse and accompanying cell phone were later
determined to belong to Keisha Hamilton.

Authorities immediately issued an Amber alert for the missing children.
On January 10, 2015, your affiant was informed that a car matching the
description of the Amber alert had been stopped along Interstate 64, at
mile marker 37 in the County of Warrick, State of Indiana. Contact was
made with the vehicle, and the driver was found to be Cortez Hamilton,
Sr. The passengers in the car were Collette Hamilton, and Cortez
Hamilton, Jr.

34

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

Your affiant speaks from personal knowledge and observation and
believes that individuals providing information speak from personal
knowledge and observation and are reliable and credible in that they
voluntarily relayed that above information to your affiant during the
course of your affiant’ s duties as a Law Enforcement Officer in an effort
to aid in the investigation of this offense.

WHEREFORE, your affiant believes and has good and probable cause
to believe that the above described property constituting fruits,
instrumentalities and evidence of the aforesaid crime of Delaware crimes
of ASSAULT SECOND DEGREE RECKLESS INTENTIONAL
SERIOUS INJURY, ENDANGERING THE WELFARE OF A CHILD
(two counts) are being concealed in or about the above described person
of Warrick, State of Indiana.

Applying the standard previously set forth to the instant facts, the Court finds
that the affidavit of probable cause provided by ISP, when examined in its totality and
tested in a common-sense way, provided sufficient probable cause for a warrant to
search the Suburban. Specifically, the Court holds that probable cause existed to
believe that: (1) the Defendant assaulted Keisha; and (2) the Suburban contained
evidence of that assault.

First, in regards to the assault, the affidavit indicates that Keisha informed Ms.
Foster that she feared for her safety because the Defendant was “acting strangely.”
Keisha thereby requested that Ms. Foster contact police if anything happened to her.
The very next day, DSP discovered large pools of blood and blood spatter at the
Residence, The logical inference of these facts is that the Defendant assaulted
Keisha, resulting in life-threatening injuries and massive blood loss.

Second, in regards to evidence of the assault being located in the Suburban, the

35

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

affidavit indicates that Ms. Foster, and DSP, attempted to contact the Defendant on
numerous occasions prior to the Defendant’s arrest by ISP. The logical inference of
the Defendant’s failure to respond, combined with evidence of Keisha’s assault and
ISP’s discovery of the Defendant in Indiana, is that the Defendant was fleeing
Delaware in the Suburban. Therefore, the likelihood of the Defendant transporting
evidence of Keisha’s assault in the Suburban is significant

c. Did ISP’s search of the Suburban exceed the scope of the warrant?

The warrant executed by ISP permitted the search and seizure of: “clothing,
blood, bodily fluids and/or human remains, cell phones, and GPS devises [sic], that
are believed to be in the vehicle.” At the hearing on this matter, the State established
that ISP seized from the Suburban, among other things: various clothing and towels
from numerous trash bags, duct tape, a wallet containing Keisha’s driver’s license,
Toyota car keys, a bloody hammer, a locket of hair, cellphones, the Suburban’s gas
pedal, and the Suburban’s brake pad. The Defendant contends that the Court should
suppress all of the items seized by ISP that were not specifically identified in the
warrant. The Court finds that all of the items, except for the Suburban’s brake pad
and gas pedal, are admissible because the officer performing the search indicated that
blood was present on the items or within the same bag as the items. However,
according to the ISP officer, there was no indication that blood was present on the

1_89

Suburban’s brake pad or gas peda Therefore, these two items are inadmissible.90

 

09 The ISP officer testified that he seized the brake pad and gas pedal because blood or fibers
may have been present. The officer also admitted, however, that he did not observe any blood or
fibers. He also did not perform any presumptive tests on the two items. Therefore, he was unsure

36

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

V. Delaware State Police Search of the Toyota Matrix

According to the Defendant, DSP lacked probable cause to search the Toyota
Matrix. The Defendant also contends that the affidavit of probable cause to search
the vehicle fails to demonstrate how the vehicle contained evidence or
instrumentalities of a crime. Finally, the Defendant contends that DSP’ s search of the
Toyota Matrix exceeded the scope of the warrant.

a. Does the Defendant have Standing to contest DSP’s search of the Toyota
Matrix?

The Defendant alleges that he has standing to contest the search of the Toyota
Matrix because it constitutes “marital property.” This statement, however, is a legal
conclusion rather than a legal argument because, even if the vehicle constitutes
marital property, the Defendant has not provided any factual or legal grounds to
demonstrate than an interest in marital property alone is sufficient to confer standing
to challenge the search of the property. The Court is also unaware of any authority
that would support the Defendant’ s proposition.91 Therefore, the Defendant has failed
to satisfy his burden under Rule 4l(f) to allege standing Nevertheless, the Court

 

as to whether the brake pad and gas pedal actually contained trace evidence of blood or fibers.

90 The “plain view” doctrine is inapplicable under these circumstances because there Was no
indication that the “incriminating character” of the Suburban’s brake or gas pedal was “immediately
apparent.” Moore v. State, 997 A.2d 656, 668 (Del. 2010).

91 In United State v. Jones, Justice Alito observed in his concurring opinion that “[i]n non-
community-property States . . ., the registration of the vehicle in the name of [a defendant’s] wife
would generally be regarded as presumptive evidence that she was the sole owner.” United State v.
Jones, 565 U.S. 400, 426 (2012). Delaware is a non-community-property state. See Frank G. W. v.
CarolM. W., 457 A.2d 715, 724 (Del. 1983).

37

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

acknowledges that it is necessary, under the circumstances, to reach the merits of the
Defendant’s contentions.

b. Was the warrant to search the Toyota Matrix sujj‘iciently supported by
probable cause?

Like the United States Constitution, under the Delaware Constitution, “a search

”92 Delaware

warrant may be issued only upon a showing of probable cause.
constitutional requirements for search warrants are codified in Title 1 1, Sections 2306
and 2307 of the Delaware Code. Pursuant to Section 2306, the application for a
search warrant must “state that the complainant suspects that such persons or things
are concealed in the house, place, conveyance or person designated [in the search
warrant application] and shall recite the facts upon which suspicion is founded.”93

Under Section 2307, a warrant may issue only upon a judicial determination of

probable cause.94

 

92 U.S. Const. Amend. lV; Del. Const. art. I, § 6; Sisson v. State, 903 A.2d 288, 296 (Del.
2006).

93 11 Del. C. § 23 06 (2001) (“The application or complaint for a search warrant shall be in
writing, signed by the complainant and verified by oath or affirmation. lt shall designate the house,
place, conveyance or person to be searched and the owner or occupant thereof (if any), and shall
describe the things or persons sought as particularly as may be, and shall substantially allege the
cause for which the search is made or the offense committed by or in relation to the persons or things
searched for, and shall state that the complainant suspects that such persons or things are concealed
in the house, place, conveyance or person designated and shall recite the facts upon which suspicion
is founded.”).

94 ll Del. C. § 2307 (2001) (“lf the judge, justice of the peace or other magistrate finds that
the facts recited in the complaint constitute probable cause for the search, that person may direct a
warrant to any proper officer or to any other person by name for service. The warrant shall designate
the house, place, conveyance or person to be searched, and shall describe the things or persons

38

State v. Cortez A. Hamilton, Sr.
I.D. NO. 1501012432 WLW
October 12, 2017

Delaware courts engage in a four-corners test to make a probable cause
determination.93 Within the four-corners of the search warrant affidavit, the
document must present sufficient facts for a judge or magistrate to form a reasonable
belief that an offense has been committed and the property to be seized will be found
in a particular place.90

When determining whether probable cause to obtain a search warrant exists,
the Court will apply a totality of the circumstances test.97 This analysis allows a judge
or magistrate to draw reasonable inferences from the factual allegations within the
affidavit.90 As such, probable cause may exist under the totality of the circumstances
where “there is a fair probability that contraband or evidence of a crime will be found
in a particular place.”99 Such a nexus need not be based on direct observation or facts
placing evidence at the location to be searched and may be inferred from the factual

circumstances, including, the type of crime, the nature of the items sought, the extent

 

sought as particularly as possible, and may be returnable before any judge, justice of the peace or
magistrate before Whom it shall also direct to be brought the person or thing searched for if found,
and the person in Whose custody or possession such person or thing is found, to be dealt with
according to law.”).

93 Sisson, 903 A.2d at 296.
96 Id. (citing 11 Del. c. § 2306; Dorsey v. sza:e, 761 A.2d 807, 811 (Del. 2000)).

97 Id. (citing Fink v. State, 817 A.2d 781, 787 (Del. 2003)). See also Gardner v. State, 567
A.2d 404 (Del. 1989).

90 Id.

99 Id. (citing Stones v. State, 1996 WL 145775, at *2 (Del. 1996) (ORDER) (quoting Gates,
462 U.s. at 238)).

39

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

of an opportunity for concealment and normal inferences as to where a criminal
would hide evidence of a crime.”100

While the four-corners test “restricts the scope of a reviewing courts inquiry,”
the Court is still permitted to use common sense in its analysis.101 This allows the
Court to avoid a hypertechnical approach when reviewing a search warrant.102
Moreover, the Court must give great deference to the judge or magistrate who
initially finds probable cause to issue a search warrant.103 But, the Court must still
determine whether the information provides the judge or magistrate with a substantial
basis to find probable cause.104

The affidavit of probable cause to search the Toyota Matrix states in part:

l . Your Affiant is Sergeant Jeremiah Lloyd. Affiant Lloyd is a Delaware
State Trooper who has been employed by the Delaware State Police
since September 2005. Affiant Lloyd is currently assigned to the Troop
3 Criminal Investigations Unit and has been since March 2014. . . .

2. The target of this investigation is Cortez Hamilton. . . . Cortez
Hamilton is the husband of Keisha Hamilton . . . .

 

100 See State v. Ivins, 2004 WL 1172351, at *4 (Del. Super. May 21, 2004) (quoting United
States v. Feliz, 182 F.3d 82, 88 (lst Cir. 1999)).

101 see stare v. Holzon, I.D. No. 1101000487, 2011 wL 463 8781, at *3 (Del. super. sep. 22,
201 1).

102 Id_
103 Sisson, 903 A.2d at 296

104 Holton, 2011 WL 4638781, at *3.

40

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

3. Your Affiant brings to this Honorable Court probable cause that
Keisha Hamilton is currently a missing adult with potential life
threatening injuries. The location of Cortez Hamilton . . ., Cortez
Hamilton Jr., and Collette Hamilton are currently unknown.

4. On Friday, January 9, 2015, Keisha Hamilton contacted her sister,
Janell Foster . . ., via text message. The text message advised for Janell
Foster to contact police if anything happened to Keisha Hamilton. The
text message further advised to tell police about Cortez Hamilton.
Approximately ten minutes after receiving the text message Janell Foster
contacted Keisha Hamilton in regards to the text message. Janell Foster
spoke with Keisha Hamilton on the telephone. Keisha Hamilton told
Janell F oster that Cortez Hamilton was acting very strange and she was
concerned for her safety. Janell Foster advised the conversation lasted
approximately five minutes. Janell Foster had a missed call at
approximately 2244 hours from Keisha Hamilton.

5. On Saturday, January 10, 2015, Janell Foster noticed the missed call
from Keisha Hamilton. Janell Foster attempted to contact Keisha
Hamilton via telephone on numerous occasions and had negative results.
Janell Foster responded to the residence, at approximately 0930 hours,
located at 1 13 East Cayhill Lane, Smyrna, Kent County, Delaware in an
attempt to make contact with her. Janell Foster advised the residence
was located and no vehicles were present. Janell Foster advised the
residence appeared to be unoccupied. Janell Foster then responded back
to her residence . . . . Additionally, Janell Foster attempted to contact
Cortez Hamilton’s cellular telephone . . . and had negative results.

6. On Saturday, January 10, 2015, Keisha Hamilton was scheduled to
work at a Food Lion located in Millington, Maryland. Janell Foster
contacted a manager at the store to ascertain if Keisha Hamilton arrived
for work. The manager advised Keisha Hamilton was not at work and
he was alarmed she did not show up for work. The manager advised
Janell Foster he was alarmed because this is abnormal behavior for

41

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

Keisha Hamilton.

7. On Saturday, January 10, 2015 , at approximately 1005 hours, Janell
Foster calls 911 to report Keisha Hamilton missing, Corporal Hennon
and Trooper Huynh responded to Janell Foster’ s residence, Janell Foster
advised Keisha Hamilton and Cortez Hamilton have been experiencing
marital problems. Janell Foster advised Keisha Hamilton moved back
in with Cortez Hamilton approximately one week ago. Janell Foster
further advised Keisha Hamilton’s son, Avin [sic] West . . ., currently
resides with her . . . . Janell Foster advised Avin [sic] West does not get
along with Cortez Hamilton. Janell Foster advised Avin [sic] West has
been living with her since approximately 12/25/2014. Avin [sic] West
had a key to the residence located at 113 E. Cayhill Lane, Smyrna,
Delaware, Janell Foster further advised responding Troopers that Cortez
Hamilton, Collette Hamilton, and Cortez Hamilton Jr. had travel
arrangements to leave the region in the next couple of days.

8. On Saturday, January 10, 2015, Corporal Hennon, Corporal Harach,
and Trooper Huynh responded to 1 13 E. Cayhill Lane, Smyrna,
Delaware in an attempt to check on the well-being of Keisha Hamilton.
Janell Foster and Avin [sic] West accompanied the responding Troopers
to the aforementioned residence. Corporal Hennon knocked on the door
and rang the doorbell multiple times with negative results. Responding
Troopers checked the exterior of the residence and had negative results.
Avin [sic] West then provided a key to the residence and entry was made
to check on the safety of Keisha Hamilton and her children.

9. On Saturday, January 10, 2015, Troopers responded into the
residence. Upon checking the second floor of the residence there was
a large amount of blood in the common upstairs hallway. In addition,
there was blood splatter [sic] on the walls and a large amount of blood
in what appeared to be the master bedroom. Also in the master bedroom
was additional blood splatter [sic] on the walls and bloody foot prints
near the master bathroom. A portion of the blood in the hallway was

42

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

covered by two large black towels/blankets and one large white
towel/blanket. A portion of the blood in the bedroom was covered by
a large white towel/blanket. In addition, Troopers located a large
butcher knife in plain view resting on the carpet in the master bedroom.

10. On Saturday, January 10, 2015, Detective Daddio, Detective
Anderson, Lt. Fisher and your Affiant responded to the residence
located at l 14 E. Cayhill Lane, Smyrna, Delaware. Your Affiant and Lt.
Fisher were briefed by Corporal Hennon and Detective Daddio.
Detective Daddio performed ABA CARD HEMA TRACE kit to test two
of the blood stains for the presence of human blood, The test resulted
in a positive result for human blood.

1 l. Affiant Lloyd conducted a DELJIS inquiry on Cortez Hamilton and
Keisha Hamilton. The inquiry revealed neither has prior criminal
convictions within the State of Delaware.

12. Affiant Lloyd conducted a PFA inquiry through DELJIS and it
revealed there were numerous PFA’s where Cortez Hamilton was the
respondent and Keisha Hamilton was the petitioner. The most recent

PFA Order (0078718) expired on February 26, 2014.

13. On January 10, 2015 numerous attempts have been made to contact
both Cortez Hamilton and Keisha Hamilton via cellular telephone with
negative results. Both common children, Collette Hamilton and Cortez
Hamilton Jr., are also unaccounted for.

14. Delaware State Police personnel have maintained the scene since the
initial safety sweep of the residence located at 113 E. Cayhill Lane,
Smyrna, Kent county, Delaware.

15. On January 10, 2015, Detective Anderson of the Delaware State
Police located an abandoned silver Toyota Matrix bearing Delaware
Temporary registration XP219435 in a parking lot located behind

43

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

Atlantis Homes, Village Square, Smyrna, Kent County, Delaware, A
DELJIS inquiry revealed the 2010 Toyota Matrix, VIN:
2T1KE4EE9AC039702, registered to Keisha Hamilton of 1 13 E. Cayhill

Lane, Smyrna, Delaware.

l6. Your Affiant spoke to Detective Anderson via telephone and he
advised the vehicle appeared to be unoccupied. Detective Anderson
advised a pocket book was resting on the front passenger floor board.
Detective Anderson remained with the vehicle.

l7. Your Affiant observed the residence located at 113 East Cayhill
Lane, Smyrna, Kent County, Delaware . . . .

18. Based upon the information contained herein, your Affiant believes
that there is probable cause to believe that a significant assault occurred
within the residence located at 113 E. Cayhill Lane, Smyrna, Kent
County, Delaware, All parties that reside at the residence are
unaccounted for. In addition, a 2010 Toyota Matrix bearing Delaware
Temporary registration XP219435, VIN: 2T1KE4EE9AC039702,
registered to Keisha Hamilton of 113 E. Cayhill Lane, Smyrna,
Delaware was located unoccupied in the rear parking lot of a business
located in close proximity to the aforementioned residence,
Furthermore, your Affiant believes evidence located within the 2010
Toyota Matrix bearing Delaware Temporary registration XP2193435,
VIN: 2T1KE4EE9AC039702 can assist in locating any potential
evidence and/or victims of an assault, Furthermore, your Affiant
believes that evidence relating to the assault can be located in the 2010
Toyota Matrix bearing Delaware Temporary registration XP2193435,
VIN: 2T1KE4EE9AC039702. Your Affiant has clearly linked the
aforementioned subject(s) to the residence and property stated to be
searched through motor vehicle records and family members, and is
requesting a search warrant be issued in this matter, for any and all
evidence located resulting from the assault that occurred.

44

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

Applying the standard previously set forth to the instant facts, the Court finds
that the affidavit of probable cause provided by DSP, when examined in its totality
and tested in a common-sense way, provided sufficient probable cause for a warrant
to search the Toyota Matrix. Specifically, the Court holds that probable cause existed
to believe that: (1) Keisha disappeared under violent circumstances; and (2) the
Toyota Matrix contained evidence of her assault and disappearance

First, in regards to Keisha’s assault and disappearance, the affidavit indicates
that Ms. Foster was unable to locate Keisha after Keisha informed Ms. Foster that she
feared for her safety because the Defendant was “acting very strange.” DSP were also
unable to locate Keisha when they searched the Residence, Instead, DSP discovered
a large amount of blood and blood spatter at the Residence, indicating that someone
had suffered a significant injury due to an assault. The logical inference of these facts
is that the Defendant assaulted, and possibly killed, Keisha. The Court’s inference
is bolstered by information that Keisha had previously obtained numerous Protection
From Abuse orders against the Defendant. As Ms. F oster indicated that the couple
was currently experiencing marital difficulties, the likelihood of a domestic dispute
was probable.

Second, as to the Toyota Matrix containing evidence of Keisha’s assault and
disappearance, the affidavit indicates that it was abandoned behind a local business,
near the Residence. Under the circumstances, the normal inference is that the vehicle
was intentionally placed behind the business in order to hide evidence of Keisha’s
assault and disappearance, In addition, since the Toyota Matrix was registered in

Keisha’s name, and Keisha was still missing at the time DSP applied for a warrant,

45

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

the Court finds that probable cause existed to search the vehicle because it is
reasonable to believe that evidence of an individual’s disappearance would likely be
discovered in that individual’s vehicle.103
In sum, the Court holds that probable cause existed to believe that evidence of
Keisha’s disappearance would be found in her Toyota Matrix.
c. Did DSP’s search of the Toyota Matrix exceed the scope of the warrant?
The warrant to search the Toyota Matrix permitted DSP to seize the following:

Any and all trace evidence, blood, DNA, and/ or hair samples. Any and
all bloody clothing or clothing associated with an assault. Any weapons
including but not limited to firearms, cutting instruments, blunt objects,
and/or any other weapon that could be utilized in an assault. Any
cellular telephones, electronic communication devices, and/or other
communication devices belonging to Keisha Hamilton and/or Cortez
Hamilton. Any paperwork indicating travel documents by Keisha
Hamilton and/or Cortez Hamilton. Video and photographs of the
vehicle, property, and crime scene.

used or intended to be used for:

An assault on a human being where a large amount of blood was lost

from the victim.

The Defendant contends that DSP seized items outside the scope of the warrant

to search the Toyota Matrix. Specifically, the Defendant challenges DSP’s seizure
of two rolls of duct tape and specimens of dirt from the brake pedal and shifter knob.

 

103 The facts also indicate that, prior to obtaining a warrant to search the Toyota Matrix, DSP
observed a purse in the vehicle. Although DSP could not determine definitively, prior to the search,
if the purse belonged to Keisha, the Court finds that such an inference does not exceed the bounds
of 10 gic.

46

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

The Court holds that the items must be suppressed. The dirt is inadmissible because,
although it could constitute trace evidence, the facts do not indicate how specimens
of dirt had anything to do with Keisha’s assault. The duct tape is inadmissible
because it does not fall within any of the categories of items that are permissibly
seizable under the warrant, and the facts do not indicate how duct tape had anything
to do with Keisha’s assault, Therefore, the challenged evidence must be
suppressed.100
VI. January 15, 2015 Residence Warrant

The Defendant challenges the January 15, 2015 Residence Warrant on three
grounds. First, the Defendant alleges that items requested in the January 15, 2015
Residence Warrant could have been readily ascertained and requested in the January
10, 2015 Residence Warrant. Second, the Defendant contends that items seized
pursuant to the January 15, 2015 Residence Warrant exceeded the scope of the
permissible search. Third, the Defendant asserts that the warrant returns were
submitted late. Thus, as a result of the foregoing, the Defendant seeks to suppress
any and all evidence discovered during the execution of the January 15, 2015
Residence Warrant.

a. Does the Defendant have Standing to challenge the search?

As previously explained, the Defendant has satisfied his burden to demonstrate

 

100 The “plain view” doctrine is inapplicable under these circumstances because there was no
indication that the “incriminating character” of the dirt or duct tape was “immediately apparen .”
Moore v. State, 997 A.2d 656, 668 (Del. 2010).

47

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

standing to contest the search of the Residence.107

b. Was it permissible to issue the warrant?

In Commonwealth v. Bruno, the court explained that “it would be unreasonable
to allow the police to search the same premises repeatedly for the same contraband
on only one showing of probable cause.”100 “Thus, if a prior search has occurred, the
police must present sufficient additional information to the magistrate to support a
probable cause showing that the contraband remains in or has recently been moved
to the premises despite the previous search.”109 The court in Bruno permitted a
second search of the defendant’s room because the “the police gained additional
physical evidence, which was presented to the magistrate,” and a “more thorough
search was necessary.”110

In this case, like Bruno, DSP requested another opportunity to search the
Residence based on additional evidence obtained by ISP. ISP discovered a bloody
hammer, bloody clothing belonging to Keisha, clothing and shoes belonging to the
Defendant - which were partially covered with mud and stained blood - and various
personal items belonging to Keisha, including her wedding ring, a lock of her hair,
her purse, and a cell phone. This evidence, according to Delaware police, indicated

that Keisha may have been murdered. The evidence also indicated how her body may

 

107 See discussion supra pp. 11-12.
100 Commonwealth v. Bruno, 352 A.2d 40, 45-6 (Pa. 1976).
199 Id. at 46.

110 Id.

48

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

have been disposed of. Consequently, police requested an opportunity to conduct a
more thorough search of the Residence.

The Court, following Bruno, finds that a subsequent search was permissible
under the circumstances Although the blood discovered during the initial search of
the Residence indicated that someone, possibly Keisha, may have been badly injured,
it wasn’t until ISP reported the results of their search, that DSP had a fuller picture
of what may have transpired Armed with this new information, it should be self-
evident that police would search the Residence with an eye towards collecting
additional evidence that they may have not considered before. Therefore, under these
circumstances, it was permissible to issue the January 15 , 2015 Residence Warrant.

c. Did DSP’s search of the Residence exceed the scope of the January 15,
2015 Residence Warrant?

The January 15, 2015 Residence Warrant permitted DSP to seize:

1. Any and all trace evidence to include but not be limited to blood, hair,
fibers, fluids and fingerprints

2. Any and all blood stained clothing, articles or objects

3. Photographs and video of the above location.

4. Any and all electronic devices capable of storing electronic
information to include but not limited to cellular telephones, video
cameras, still cameras and computers and the contents thereof.

5. Any and all paperwork or articles that would provide insight into the
motive for or the circumstances surrounding the disappearance of
Keisha Hamilton.

6. Any and all dangerous weapons or instruments that may have been
used in the disappearance of Keisha Hamilton.

7. Any item that may have been used to dispose of a body.

8. Any type of soil sample located at the residence.

49

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

The warrant return indicates that DSP seized the following during the
execution of the January 15, 2015 Residence Warrant; molding from a hallway
bathroom door; swabbing from a bathroom door; a fitted sheet from the master
bedroom bed; lower trim of a dresser; drywall from the hallway; three drawer fronts
from a dresser drawer; and a box containing trash bags DSP testified that the trash
bags were seized because trash bags can be used to dispose of a body. All of the
other items were seized because blood stains were present. As the Court fails to
recognize how any of these items would not fit within the permissible scope of the
warrant, the Defendant’s claims are without merit. Thus, the items will not be
suppressed

d. Does an untimely filed “warrant return ” invalidate an otherwise validly
executed warrant?

As the Court previously explained, the law is well-settled as to whether an
untimely filed warrant return invalidates an otherwise validly executed warrant.
Specifically, in Derrickson, this Court held that “merely filing the return late will not
invalidate an otherwise legal search and seizure.”111 Therefore, the Defendant’s
contention is without merit.

VII. February 13, 2015 Warrant

ln regards to the February 13, 2015 Warrant, the Defendant’s only contention

is that the warrant must be suppressed because the warrant return was filed late. As

the Court has previously explained, late filed warrant returns do not invalidate an

 

111 Derrickson, 321 A.2d at 501.

50

State v. CortezA. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

otherwise legal search and seizure Therefore, the Defendant’s contention is without
merit.
CONCLUSION

ln sum, the Court holds:

The Defendant’s request to suppress evidence discovered by DSP during the
initial warrantless entry of the Residence on January 10, 2015, is DENIED.

The Defendant’s request to suppress evidence discovered by DSP during the
warranted search of the Residence on January 10, 2015, is DENIED.

The Defendant’ s request to suppress evidence as a result of ISP’s seizure of the
Defendant on January 10, 2015,is DENIED.

The Defendant’s request to suppress evidence discovered by ISP’s during the
warranted search of the Suburban, on January ll, 2015, is GRANTED in part and
DENIED in part. Specifically, the Suburban’s brake pad and gas pedal are
inadmissible All of the other evidence discovered during the search is admissible

The Defendant’s request to suppress evidence discovered by DSP during the
warranted search of the Toyota Matrix, on January 11, 2015, is GRANTED in part
and DENIED in part. Specifically, the duct tape and soil samples seized by DSP are
inadmissible All of the other evidence discovered during the search is admissible

The Defendant’s request to suppress evidence discovered by DSP during the

warranted search of the Residence on January 15, 2015, is DENIED.

51

State v. Cortez A. Hamilton, Sr.
I.D. No. 1501012432 WLW
October 12, 2017

The Defendant’s request to suppress evidence discovered by DSP during the

warranted search of the Residence and Suburban on February 13, 2015, is DENIED.

 

IT IS SO ORDERED.
Hon. William L. Withaml/,JRJ_'%
Resident Judge
WLW/dmh

52